                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,

v.                                                           No. 1:21-cr-40

CHRISTOPHER ALLAN BODEN, a/k/a “Captain,”                    HON. ROBERT J. JONKER
LEESA BETH VOGT, a/k/a “Lis Bokt,”                           Chief United States District Judge
a/k/a “Moose,” and
DANIEL REYNOLD DEJAGER,
a/k/a “Daniel Reynold,” a/k/a “Daniel Miester,”
a/k/a “Danichi,”

                  Defendants.
_________________________________________/

                      LOCAL CRIMINAL RULE 12.4 CERTIFICATE

       In accordance with L. Crim. R. 12.4 and Administrative Order No. 18-RL-85, the

government conferred with defense counsel regarding the topic of the motion via email and in

person. Specifically, on February 26, 2021, the government sent defense counsel its proposed

protective order. Counsel for Ms. Vogt, Mr. Borgula, exchanged emails with the undersigned

regarding the defense concerns about the proposed order, as explained further in the

government’s motion. Mr. Borgula indicated that he was taking the lead for the three defense

counsel in negotiating the protective order. (Messrs. Lennon and Purtzer were copied on the

emails between Mr. Borgula and the government, but neither personally responded.) The

government and Mr. Borgula also conferred in person regarding the protective order on March 8,

2021, prior to the arraignment and initial pretrial conference, and agreed to confer further. On
March 9, 2021, Mr. Borgula informed the government that he believed the parties were at an

impasse, and the government agrees, necessitating this motion.



                                            Respectfully submitted,

                                            ANDREW BYERLY BIRGE
                                            United States Attorney

Dated: March 10, 2021                       /s/ Justin M. Presant
                                            JUSTIN M. PRESANT
                                            Assistant United States Attorney
                                            P.O. Box 208
                                            Grand Rapids, MI 49501
                                            (616) 456-2404
                                            justin.presant@usdoj.gov




                                               2
